*638Dissenting Opinion hy
Judge Mencer:
I respectfully dissent. While a rule to show cause is normally available only for the purpose of facilitating jurisdiction already acquired, Petrovich Appeal, 155 Pa. Superior Ct. 138, 38 A.2d 709 (1944), our Supreme Court has held that a petition and rule to show cause why parties subpoenaed by an administrative body should not be ordered by a court of record to testify and to produce documentary evidence may be employed as original process. Pennsylvania Crime Commission Petitions, 446 Pa. 152, 285 A.2d 494 (1971). However, there remains for our determination, in this appeal, whether or not the court below had jurisdiction over National Apartment Leasing Corporation and Frank Schroeder (appellants) for the purpose of enforcing the subpoena issued by the Pennsylvania Human Relations Commission (Commission).
Here, there was no personal service made on the appellants, but copies of the application for enforcement and the order of the Court of Common Pleas of Allegheny County were sent by certified mail to the appellants and their attorney.
The power of the courts in enforcement proceedings relative to an administrative subpoena is an independent judicial proceeding requiring personal service of process. Hemphill v. Lenz, 413 Pa. 9, 195 A.2d 780 (1963).1 This Court recognized the need for per*639sonal service in this type of enforcement case in Crime Commission's Petition, 2 Pa. Commonwealth Ct. 650 (1971). In that case, the Pennsylvania Crime Commission issued and effected personal service of subpoenas against four respondents. All respondents appeared at the appointed time and place in Philadelphia, but respondents Grasso, Molinari and Puppo refused to be sworn or to answer any questions. DePhillipo was sworn and did testify, resting on his privilege against self-incrimination in refusing to answer any question except as to his name and address. He also refused to produce the records of the business enterprises which were the subject of a subpoena duces tecum on the ground that their production might tend to incriminate him. This conduct upon the part of the several respondents prompted the Commission to seek judicial aid in enforcement of the subpoenas. Accordingly, the Commission filed in this Court separate petitions against each of the respondents for the issuance of rules to show cause why the respondents after hearing should not be ordered to testify and/or produce records as identified in the subpoena duces tecum previously served. A rule was issued returnable on June 16, 1971, at which time it was ordered that hearing on the petition and any answer thereto would also be held. Certified copies of the petition and order of court were personally served upon each of the respondents.
We concluded that, by reason of personal service of the petitions and orders upon the respondents, this Court thereby acquired jurisdiction over their persons. It is the lack of personal service in the instant case that results in the failure of the court below to obtain jurisdiction over the appellants.
Therefore, I would reverse the order of the court below which overruled appellants’ preliminary objections raising a question of the jurisdiction of the court below over the appellants.

 The majority cites from Hemphill v. Lenz. However, the citation is to that portion of Hemphill which sets forth the procedure utilized by federal courts for issuance and enforcement of subpoenas. Our Supreme Court recognized that procedure as different from the holding of Hemphill, which was that court enforcement of an administrative subpoena is an independent judicial proceeding requiring service of process. In fact, the very next sentence in Hemphill, following the portion quoted by the majority, reads as follows: “However, this procedure differs from and has no application to the requirements of §8-409 [of the Philadelphia Home Rule Charter].”